DETAILED ACTION
	Receipt is acknowledged of Applicant’s amendments to the claims, remarks, and RCE, all filed on 28 February 2022.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0367528 (“Alpert”) (currently of-record) in view of US 2016/0287531 (“Vander Jagt”) (currently of-record) further in view of US 2016/0243057 (“McWherter”) (currently of-record) further in view of US 2017/0231952 (“Alpert II”) (see PTO-892) further in view of US 2010/0098794 (“Armand”) (see PTO-892).
Alpert teaches a composition for use in treating a skin condition comprising (a) a substituted or unsubstituted diindolylmethane (DIM) compound and (b) a substituted or unsubstituted retinoid compound (see, e.g., abstract). 
Regarding claim 1, the disclosed composition may be used to treat, e.g., wrinkles (suggesting the claimed wrinkles, fine lines, and “unfavorable” skin texture) and other age related blemishes (suggesting the claimed blemishes) (see [0063]).
Regarding topical treatment on a patient’s skin, the disclosed composition may be formulated for topical administration, e.g., as a gel, cream or ointment (see [0065]).
Regarding claims 1-3, the diindolylmethane compound may be 3,3’diindolylmethane (see [0028]).
Regarding claim 5, Alpert explains that diindolylmethane is oil-soluble and the first component comprises one or more oil-soluble and /or lipophilic compounds (see [0071]).  
Regarding claim 6, the disclosed composition may comprise Vitamin A (see [0034]).
Regarding claim 7, the disclosed composition may be formulated as a gel, cream, or ointment (see [0065]).    
Regarding claim 4, the process of enzymatic hydrolysis recited in claim 1 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Alpert explains that DIM has significant efficacy in treating and preventing skin conditions and has improved side effect profiles compared with known treatments (see [0005]).  
Alpert differs from the instant claims in that it does not explicitly teach diminishment of skin discoloration, cellulite, and bruising.
Vande Jagt teaches a method of treating or reducing the likelihood of a skin disease comprising administering a therapeutically effective amount of substituted cis or trans-stilbene or a stilbene hybrid (see, e.g., abstract).
Disclosed formulations may comprise 3,3’diindolylmethane (see [0103]).  
Regarding claim 1, the disclosed compounds may be used skin conditions such as skin discoloration – bluish (suggesting bruising) and cellulite (see [0072]). 
Regarding claim 5, oil-in-water emulsions are the preferred formulation (see [0037]).
Alpert differs from the instant claims in that it does not explicitly teach a suspension, an effective dose of at least 0.5%, and diminishment of spider veins.
McWherter teaches pharmaceutical compositions and topical formulations that include multiple, phytochemically-active, nutraceutical compounds that possess potent anti-inflammatory and extracellular matrix-stabilizing properties (see abstract).
The disclosed compositions may comprise 3,3’diindolylmethane at a concentration of about 0.000001% to about 12.5% (see [0035]), overlapping with the amount recited in claims 1 and 15.  
The disclosed topical compositions may be prepared in an aqueous phase, suitably mixed with one or more surfactants, emollients, binders, carriers, or dermal/mucosal delivery vehicles (see [0066]).  Disclosed carriers include, e.g.,  suspensions (see [0202]).
The disclosed compositions may treat, e.g., rosacea (suggesting spider veins/telangiectasia) (see [0022]).  
Alpert differs from claim 1 in that it does not teach a sea kelp extract. 
Alpert II teaches a topical composition for use in treating rosacea comprising diindolylmethane (see, e.g., abstract and [0012]-[0013]).  Regarding claims 1-3, the diindolylmethane compound may be 3,3’diindolylmethane (see [0028]).
Regarding claim 1, the composition may further comprise additional components that are beneficial to skin generally (see [0046]).  Disclosed beneficial agents include kelp (see [0046]).
Alpert differs from claim 1 in that it does not teach hyaluronic acid, however, topical anti-wrinkle creams are known in the art, as shown by Armand (see, e.g., abstract).  
Armand explains that hyaluronic acid serves as a delivery system of moisture and small hyaluronic acid oligomers to the dermis where they can stimulate skin cells to produce new hyaluronic, new collagen and elastin and other connective tissue components necessary for restoring elasticity, firmness and softness to the skin (see [0010]).   
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method recited in instant claim 1 as taught by Alpert in view of Vander Jagt further in view of McWherter further in view of Alpert II further in view of Armand.  One of ordinary skill in the art at the time the invention was made would have been motivated to apply such a method because it has significant efficacy in treating and preventing skin conditions and has improved side effect profiles compared with known treatments, as explained by Alpert (see above).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 15 July 2021 have been fully considered but they are not persuasive. Applicant argues that the cited art does not teach the newly added agents to claim 1.  In response, Examiner respectfully submits that the obviousness rejection has been updated with references that teach the newly added agents (see substantive rejection, above).
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615